DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 9/10/2020 has been considered.
Drawings
The drawings filed 9/10/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 9/10/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Choi et al. (2014/0312481).
Regarding claim 1, Choi (figures 2 and 3) discloses:
A semiconductor package, comprising: 
a lower package (100, ¶0039);
an interposer (300, ¶0048) disposed on the lower package, and 

Regarding claim 2, Choi further discloses:
a plurality of first connection terminals (400, ¶0039) disposed between the interposer (300) and the lower package (100), wherein the plurality of first connection terminals (400) electrically connect the interposer to the lower package, and 
wherein, in a plan view, the through hole is surrounded by the plurality of first connection terminals (figures 2 and 3).
Regarding claim 3, Choi further discloses:
wherein the through hole (350) is disposed at a central portion of the interposer (figure 3).
Regarding claim 4, Choi further discloses:
wherein the under-fill layer (130) covers lateral surfaces of the plurality of first connection terminals (400, figure 2).
Regarding claim 5, Choi further discloses:
wherein a bottom surface of the interposer and a top surface of the lower package are spaced apart from each other at an interval within a range of about 0 µm to about 50 µn, inclusive (¶0053).




wherein the through hole (350) has a substantially tetragonal shape, in a plan view, and substantially the same interval is provided between sides of the through hole and their respective adjacent sides of the interposer (figure 3).  
Regarding claim 9, Choi further discloses:
wherein the under-fill layer (130) is in contact with a bottom surface of the interposer (300) and is also in contact with a top surface of the lower package (100).
Regarding claim 10, Choi further discloses:
an upper package (200, ¶0039) disposed on the interposer (300); and
a plurality of second connection terminals (600, ¶0039) disposed between the interposer (300) and the upper package (200), wherein the plurality of second connection terminals (600) electrically connect the upper package to the interposer (figure 2).  
Regarding claim 11, Choi further discloses:
wherein, in a plan view, the through hole (360) is surrounded by the plurality of second connection terminals (600, figure 2).
Regarding claim 12, Choi discloses:
A semiconductor package, comprising: 
a lower package (100); 
3an upper package (200) disposed on the lower package (100); 
an interposer (300) disposed between the lower package and the upper package, the interposer including at least one through hole (350) that vertically penetrates the interposer; and 

Regarding claim 13, Choi further discloses:
wherein a level of the uppermost part of the under-fill (130) layer is higher than a level of a bottom surface of the interposer (300, figure 2).
Regarding claim 14, Choi further discloses:
wherein the level of the uppermost part of the under-fill layer (130) is lower than a level of a bottom surface of the upper package (200, figure 2).
Regarding claim 15, Choi further discloses:
a plurality of first connection terminals (400) disposed between the interposer (300) and the lower package (100); and 
a plurality of second connection terminals (600) disposed between the interposer (300) and the upper package (200), wherein the plurality of first connection terminals electrically connect the interposer to the lower package, wherein the plurality of second connection terminals electrically connect the interposer to the upper package, wherein the under-fill layer (130) covers lateral surfaces of the first plurality of connection terminals (400), and wherein the under-fill layer (130) is not in contact with the plurality of second connection terminals (600).

Claim(s) 12, 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chandra et al. (US 2010/0148344).


A semiconductor package, comprising: 
a lower package (302, ¶0039); 
3an upper package (126, ¶0042)) disposed on the lower package (302); 
an interposer (204, ¶0042) disposed between the lower package (302) and the upper package (126), the interposer including at least one through hole (206, ¶0040) that vertically penetrates the interposer (204); and
an under-fill layer (124, ¶0041) that fills at least a portion of the through hole (206) and also fills a gap between the interposer (204) and the lower package (302), wherein an uppermost part of the under-fill layer is exposed through the through hole (figure 3).
Regarding claim 17, Chandra further discloses:
wherein the lower package includes: 
a lower package substrate (104); 
a lower semiconductor chip (304) disposed on the lower package substrate; and 
a lower molding member (308) that covers a lateral surface of the lower semiconductor chip (304), and the upper package includes: 
an upper package substrate (130); 
an upper semiconductor chip (134) disposed on the upper package substrate; and 
an upper molding member (136) that covers a top surface and a lateral surface of the upper semiconductor chip (134), wherein a material of the under-fill layer (124) is 
Regarding claim 18, Chandra further discloses:
wherein, in a plan view, the at least one through hole (206 overlaps the upper semiconductor chip (134).
a plurality of second connection terminals (128, ¶0078) disposed between the interposer (1204) and the upper package substrate (130); 
an upper semiconductor chip (134) disposed on the upper package substrate (130); and 
an upper molding member (136) that covers a top surface and a lateral surface of the upper semiconductor chip (134).
Regarding claim 19, Chandra (figures 12 and 1) further discloses:
A semiconductor package, comprising: 
a lower package substrate (104, ¶0075-0078); 
a lower semiconductor chip (304, ¶0075) disposed on the lower package substrate (104); 
a lower molding member (308, ¶0075) that covers a lateral surface of the lower semiconductor chip (304); 
an interposer (1204, ¶0076) disposed on the lower semiconductor chip (304), the interposer including a through hole (206, ¶0075) that vertically penetrates the interposer (204); 

5an under-fill layer (124) that fills a portion of the through hole (206) and covers the plurality of first connection terminals (1206), a top surface of the lower semiconductor chip (304), and a top surface of the lower molding member (308). 
Regarding claim 20, Chandra (¶0078) further discloses:
an upper package substrate (130) disposed on the interposer (1204); 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claim 6, Choi does not disclose “wherein the through hole is shaped like a slit, and an aspect ratio of the slit is equal to or greater than about 1:2”.  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47).  In the instant case, the prior art device, in particular the through hole 
Regarding claim 7, Choi does not disclose “wherein the slit has: a width in a first direction parallel to a top surface of the interposer: and a width in a second direction parallel to the top surface of the interposer and perpendicular to the first direction, wherein the width in the first direction is greater than the width in the second direction, and wherein the width in the first direction ranges from about 100 pm to about 200 pm, inclusive”.  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47).  In the instant case, the prior art device, in particular the through hole 350 of Choi, would not perform differently if modified to satisfy the claimed limitations.  Therefore, the claimed limitations are considered met.
Regarding claim 16, Choi does not disclose “wherein the at least one through hole has a plurality of slits, and an aspect ratio of each of the plurality of slits is equal to or greater than about 1:2”.  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47).  In the instant case, the prior art device, in particular the through hole 350 of Choi, would not perform differently if modified to satisfy the claimed limitations.  Therefore, the claimed limitations are considered met.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.